Citation Nr: 0729704	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 determination by the Committee on 
Waivers and Compromises (Committee), which denied the 
veteran's request for a waiver of recovery of overpayment of 
pension benefits.  The Board previously remanded the case in 
March 2007.  
The veteran testified at a Board video conference hearing in 
August 2007.  


FINDINGS OF FACT

1.  An overpayment of VA improved pension benefits in the 
amount of $22,672.00 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  Recovery of the overpayment would not deprive the veteran 
of basic necessities.




CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$22,672.00 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested waiver of the collection of an 
overpayment of VA non-service connected pension benefits in 
the calculated amount of $22,672.00.  VA may waive recovery 
of an overpayment of VA benefits if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person who received the benefits, and if recovery of the debt 
would be against equity and good conscience.
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In January 
2005, the Committee made a specific determination that there 
was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with the Committee's 
initial determination.  The veteran's failure to notify the 
VA of when he initially began to receive SSA benefits does 
not appear to have been done with intent to seek an unfair 
advantage in collecting VA nonservice-connected pension 
benefits and with knowledge of the likely consequences.  

Although the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, the 
Committee denied the veteran's waiver request based on their 
finding that fault was found on the part of the veteran as he 
failed to report Social Security Administration (SSA) 
benefits for 2002 through 2004.  The Committee noted that the 
degree of fault could be somewhat mitigated by the veteran's 
age.  However, the Committee found no financial hardship to 
the veteran because his income exceeded his expenses and the 
veteran indicated that he could pay $100.00 per month towards 
the debt.  

In sum, the Committee determined that recovery of the 
overpayment of VA improved pension benefits would not be 
against equity and good conscience.  
In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  The first and second elements pertain to 
the fault of the debtor versus the fault of the VA.

The record shows that the veteran was awarded nonservice 
connected pension in a June 1998 rating decision, effective 
December 1, 1997.  An August 1998 letter to the veteran 
clearly stated that the veteran must report any changes to 
his family income.  In a January 1999 improved pension 
eligibility verification report (IVR), the veteran reported 
that he had an income of $11,586.21 for 1998.  Thus, in a 
February 1999 letter to the veteran, the RO terminated 
payment of pension benefits because the veteran's countable 
income exceeded the maximum annual pension rate (MAPR) of 
$11,349.00 for the veteran with one dependent.   In an 
attempt to get his pension benefits reinstated, in March 
1999, the veteran filed another IVR showing that his spouse's 
income was zero.  A March 1999 financial status report showed 
that the household income was zero and that the average 
monthly expenses were $1082.00.  However, information 
subsequently furnished by the veteran showed income of 
$13,199.00.  A subsequent September 1999 IVR indicated that 
the veteran was separated from his spouse, he had no monthly 
income, and his monthly expenses were $655.00.  

The veteran submitted another IVR in May 2001, which again 
showed that he was separated from his wife and had no income.  
An April 2002 Report of Contact showed that the veteran 
indicated he had been separated since November 1999, he was 
unemployed and residing with his mother, and he was not in 
receipt of SSA benefits.  Thus, the veteran's pension 
benefits were reinstated, effective May 1, 2002.  An April 
2002 letter again clearly notified the veteran that he must 
report any changes in his income.  In July 2004, the RO 
notified the veteran that it had received information that he 
had been receiving SSA benefits since December 1999 and 
proposed to terminate payment of VA benefits.  

As of the date that the veteran's pension benefits were 
reinstated on May 1, 2002, the veteran was receiving $1059.00 
per month from SSA for a total of $12,708.00 annually.  This 
amount exceeded the MAPR of $9,556.00 for a veteran with no 
dependents in 2002.  Thus, in September 2004, the RO notified 
the veteran that his pension benefits were again terminated, 
effective May 1, 2002.  In October 2004, the veteran was 
notified of the $22,672 debt that he incurred.  That same 
month, the veteran requested waiver of the debt, and 
indicated, in the alternative, that he could only afford  to 
pay $100.00 per month towards the debt.  

Initially, the Board notes that it is the responsibility of 
the pension recipient to notify VA of all circumstances that 
will affect entitlement to receive the rate of the benefit 
being paid, and such notice must be provided when the 
recipient acquires knowledge that his income has changed.  
See 38 C.F.R. §§ 3.277, 3.660(a)(1). After consideration of 
the record and the applicable regulatory provisions, the 
Board finds that the veteran was at fault for not notifying 
the VA of his SSA income.  He was repeatedly notified via VA 
letters of his obligation to fully report his income as a 
pension recipient and he did not do so.  Importantly, the 
Board notes that as the veteran's pension benefits had 
previously been terminated because his household income 
exceeded the MAPR, the veteran was obviously well aware of 
his responsibility to report his income.  The Board 
acknowledges that in his February 2005 notice of 
disagreement, the veteran stated that he went to the RO and 
notified the person working at the front desk that he was 
receiving SSA benefits.  He indicated the he filled out and 
signed paperwork.  Further, in his August 2007 hearing 
testimony, the veteran also indicated that he notified his 
representative and the RO in person.  However, there is no 
documentation of any such paperwork in the claims file.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that in the absence of clear evidence 
to the contrary, the law presumes the regularity of the 
government's administrative processes.  Jones v. West, 12 
Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  The Court has also specifically held that 
a statement by a claimant, standing alone, is not sufficient 
to rebut the presumption of regularity in VA operations.  Id.  
Therefore, the Board is unable to conclude that VA received 
notification in person of the veteran's receipt of SSA 
benefits as alleged by the veteran.  Moreover, the Board 
finds it significant that the veteran continued to receive VA 
benefits and did not alert the VA to the fact that the amount 
of his benefits was based on him not having any income.  
Thus, the Board finds that the overpayment is the result of 
his own actions.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive or in excess 
of what he was entitled to receive.  Thus, the recoupment of 
those benefits did not defeat the purpose of the benefit 
because the veteran had too much income to receive the amount 
of pension benefits that he was paid.  The veteran was fully 
informed to report all income and he did not do so.  A 
failure to recoup the benefits would cause unjust enrichment 
to the debtor for the same reason because the veteran's rate 
of pension was not paid on his actual income computation.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In November 2004, a financial status report was 
received.  The veteran reported that his monthly income was 
$1059.00 and his monthly expenses were $950.00.  Thus, he 
indicated that his net monthly income exceeded his expenses 
by $109.00 and that he could pay $100.00 towards his debt.  
Moreover, the veteran's August 2007 hearing testimony does 
not show that the veteran's monthly expenses exceed his 
income to the point where undue hardship would result if 
forced to pay the debt at issue.  In other words, it appears 
that the veteran is able to pay his monthly expenses.  Thus, 
the Board does not believe that recovery of the overpayment 
would deprive the veteran the basic necessities of life.  
Quite the contrary, according to the most recent November 
2004 financial status report, it appears that the veteran is 
able pay his rent, food, utilities, etc. and still have 
$100.00 remaining  to put towards his debt.  The Board is 
simply unable to conclude that there is undue financial 
hardship in this case.  

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  



ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


